DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The pending claims as amended below are allowable, and so the restriction requirement as set forth in the Office action mailed on 24 May 2022 has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Terminal Disclaimer
The terminal disclaimer filed on 06 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 16/903,855 and USPN 11,307,099 has been reviewed, accepted, and recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew J. Plummer on 07 July 2022.

The application has been amended as follows: 

1.	(Rejoined - Currently Amended) A system for determining a temperature of an object, the system comprising:
	a three-dimensional (3D) printer configured to successively deposit[s of metal material[ to form the object;
a first electrical conductor having a different electronegativity than the object, a first end of the first electrical conductor being embedded in a first portion of the object during said forming, whereby a thermocouple is formed at an interface between the first end of the first electrical conductor and the object;
a second electrical conductor having substantially the same electronegativity as the object, a first end of the second electrical conductor being embedded in a second portion of the object different from the first portion during said forming, and a second end of the second electrical conductor being connected to a second end of the first electrical conductor; and
	a[ thermocouple reader configured to measure[ the temperature of the[ object at the interface between the first end of the first electrical conductor and the object using the first and second electrical conductors.

2.	(Rejoined - Currently Amended) The system of claim 1,[ wherein the first electrical conductor and the second electrical conductor are connected to the thermocouple reader.

3.	(Rejoined - Currently Amended) The system of claim 1,[ wherein the first electrical conductor and the second electrical conductor are formed from different materials.

4.	(Rejoined - Currently Amended) The system of claim 1, wherein the 3D printer is also configured to successively deposit[ the layers of material[ to have a different size[ with respect to one another.  

5.	(Rejoined - Currently Amended) The system of claim 1, further comprising a[ substrate on which the object is formed.  

6.	(Rejoined - Currently Amended) A method for determining a temperature of an object, the method comprising:
	depositing a first layer of metal material onto a substrate using a three-dimensional (3D) printer;
	positioning a[ first end of a first electrical conductor having a different electronegativity than the object on the first layer of material;
	depositing a second layer of material onto the first layer of material and the temperature sensor using the 3D printer, whereby a thermocouple is formed at an interface between the first end of the first electrical conductor and the object;
embedding a first end of a second electrical conductor having substantially the same electronegativity as the object in a different portion of the object with respect to the first end of the first electrical conductor;
connecting a second end of the first electrical conductor with a second end of the second electrical conductor; and
	measuring[ the temperature of the[ object at the interface between the first end of the first electrical conductor and the object using[ the first and second electrical conductors.  

7.	(Rejoined - Currently Amended) The method of claim 6, wherein the[ first end of the first electrical conductor is positioned at least partially between the first layer of material and the second layer of material.  

8.	(Rejoined - Currently Amended) The method of claim 6, wherein the first layer of material and the second layer of material are configured to cool and solidify after[ said depositing such that the[ first end of the first electrical conductor is embedded at least partially within the object.  

9.	(Rejoined - Currently Amended) The method of claim 6, wherein the[ first electrical conductor and the second electrical conductor are made of different materials.  

10.	(Rejoined - Currently Amended) The method of claim 6, wherein the temperature is measured after said depositing of the first layer of material[ a final layer of material is deposited by the three-dimensional (3D) printer to form the object.  

11.	(Rejoined - Currently Amended) The method of claim 6, wherein the temperature is measured after said depositing of the first layer of material and the second layer of material[

12.	(Rejoined - Currently Amended) The method of claim 6, wherein the temperature is measured after the first layer of material and the second layer of material have cooled and solidified[

13.	(Rejoined - Currently Amended) The method of claim 6,[ wherein the temperature is measured with respect to a junction of the first electrical conductor with the second electrical conductor formed by said connecting.  

14.	(Rejoined - Currently Amended) The method of claim 13,[ wherein during said measuring, the first end of the first electrical conductor and the first end of the second electrical conductor are positioned within a heated zone defined by the three-dimensional (3D) printer, with the second end of the first electrical conductor and the second end of the second electrical conductor being positioned outside of the heated zone.  


15.	(Rejoined - Currently Amended) The method of claim 6, further comprising:
	[

connecting the first electrical conductor and the second electrical conductor to a thermocouple reader; and
measuring the temperature of the object using the first electrical conductor, the second electrical conductor, and the thermocouple reader.  

16.	(Currently Amended) A method for determining a temperature of an object, the method comprising:
depositing a first layer of material onto a substrate using a three-dimensional (3D) printer;
depositing a second layer of material onto the first layer of material using the 3D printer;
forming a recess in the second layer of material;
positioning a[ first end of a first electrical conductor having a different electronegativity than the object in the recess such that the[ first end of the first electrical conductor is in contact with the first layer of material, the second layer of material, or both[
	depositing a third layer of material onto the second layer of material and the[ first end of the first electrical conductor using the 3D printer, wherein the first layer of material, the second layer of material, and the third layer of material comprise a metal, and wherein a thermocouple is formed at an interface between the first end of the first electrical conductor and the object; 
embedding a first end of a second electrical conductor having substantially the same electronegativity as the object in a different portion of the object with respect to the first end of the first electrical conductor;
connecting a second end of the first electrical conductor with a second end of the second electrical conductor; and
	measuring[ the temperature of the[ object at the interface between the first end of the first electrical conductor and the object using[ the first and second electrical conductors.  

17.	(Currently Amended) The method of claim 16, wherein forming the recess[ comprises ceasing to deposit a portion of the second layer of material temporarily while the 3D printer continues to move.  

18.	(Currently Amended) The method of claim 16, wherein the temperature[ a final layer of material is deposited[ by the three-dimensional (3D) printer to form the object.

19.	(Currently Amended) The method of claim 16, further comprising:
	depositing additional layers of material using the three-dimensional (3D) printer, wherein the additional layers of material have a different length[ and/or width[



	
20.	(Currently Amended) The method of claim 16, further comprising: 
[

connecting the first electrical conductor and the second electrical conductor to a thermocouple reader; and
measuring the temperature of the object using the first electrical conductor, the second electrical conductor, and the thermocouple reader.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it is generally known to provide a system for determining a temperature of an object, which system comprises components such as a 3D printer for successively depositing object layers and a temperature sensor embedded within one or more of such layers, and while it is generally known in the field of temperature measurement not only to provide thermocouple elements coupled to different portions of an object, but also to select different materials for different conductor elements forming part of a temperature sensor, the prior art of record does not teach or fairly suggest the claimed combination of components with their claimed configuration, in particular whereby the claimed 3D printer configured as claimed is provided, with a first electrical conductor having different electronegativity than the claimed object being provided with a first end thereof being embedded in the claimed first object portion during its formation by successive deposition of metal material, whereby the claimed thermocouple is formed at an interface between the first end of the first electrical conductor and the object, with a second electrical conductor having substantially the same electronegativity as the object being provided with a first end thereof being embedded in the claimed second object portion different from the first portion during said forming, whereby a second end of the second electrical conductor is connected to a second end of the first electrical conductor, and with a thermocouple reader being provided and configured to measure the temperature of the object at the interface between the first end of the first electrical conductor and the object using the first and second electrical conductors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure but does not teach or fairly suggest the claimed combination of components with their claimed configuration as outlined under the Reasons for Allowance set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Atul P. Khare/Primary Examiner, Art Unit 1742